Citation Nr: 1142296	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  10-01 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from May 1966 to May 1968, to include combat duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran appeared at a Travel Board hearing in June 2011.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case alleges that he developed bilateral hearing loss as a result of noise exposure in service.  Specifically, he asserts that he was exposed to combat while serving in the Republic of Vietnam, and that he was very close to loud artillery noises, to include a blast that detonated very close to his head.  

The service personnel records indicate that the Veteran was an Utilitiesman (Plumber) Third Class in the U.S. Navy, and that he served in the Republic of Vietnam.  Regarding decorations, the Veteran was awarded the Vietnam Service Medal with a Fleet Marine Force Combat Operations Insignia.  That is, the Veteran's assignment as a part of a Naval Construction Battalion in support of Marine Corps operations caused him to be exposed to combat with enemy forces.  Thus in-service acoustic trauma is conceded.  

The Veteran was examined by VA in December 2008.  In the associated report, it was noted that the Veteran had in-service noise exposure as well as significant post-service noise exposure.  The Veteran worked as a plumber after service, and he also worked assembly lines in the automotive industry for General Motors between 1978 and 1990.  The Veteran concedes that he had post-service noise exposure; however, he stated to the examiner, and re-iterated at his June 2011 Travel Board hearing, that he wore hearing protection during that employment.  The VA examination report noted the in-service and post-service noise exposure, and the examiner stated that based on this, he was unable to come to a conclusion on etiology without resort to speculation.  

It is not clear from the 2008 examiner whether he considered the Veteran's statement that he wore ear protection when exposed to acoustic trauma following service.  The Board finds the Veteran's testimony in this regard to be credible.  Given these findings, a new VA examination addressing etiology, to include a discussion of in-service noise exposure, must be afforded.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for the purposes of determining the etiology of current bilateral hearing loss.  In this regard, the examiner is to consider the Veteran's conceded in-service combat noise exposure as well as the fact that he wore hearing protection when exposed to noise following service.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hearing loss was caused by acoustic trauma in service.  If the examiner is unable to provide the requested opinion without resorting to speculation, he or she must explain the basis of such conclusion.

2.  Following any additional indicated development, readjudicate the issue on appeal.  Should the claim not be granted, issue a supplemental statement of the case to the Veteran and his representative and return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


